Citation Nr: 0502502	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss disability, evaluated as 40 percent 
disabling prior to February 1, 1999, and as 50 percent 
disabling effective February 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1942 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
August 1997 by the VA Regional Office (RO) in Milwaukee, 
Wisconsin.  In December 1997, the veteran timely disagreed 
with the denial of an evaluation in excess of 40 percent for 
bilateral hearing loss disability.  In December 1997, the RO 
issued a statement of the case (SOC).  In January 1998, the 
veteran's timely substantive appeal was received.  In October 
1998, a supplemental statement of the case (SSOC) was issued.  
By a rating decision issued in April 1999, the evaluation for 
the veteran's service-connected bilateral hearing loss was 
increased to 50 percent, effective from February 1999.  The 
veteran did not disagree with the effective date assigned for 
the 50 percent evaluation, but continued to contend that he 
was entitled to a higher evaluation.  Additional SSOCs were 
issued in April 1999, August 1999, September 2002, and July 
2004.

During the pendency of this appeal, the veteran submitted a 
claim for a scar on his forehead, and that claim was granted 
by a rating decision issued in October 1998.  The veteran 
also sought an increased evaluation for a service-connected 
psychiatric disability, and an increased evaluation, from 10 
percent to 30 percent, was granted in the rating decision 
issued in October 1998.  In November 1999, the veteran again 
sought an increased evaluation for his service-connected 
psychiatric disorder, and that claim was denied in a March 
2000 rating decision.  In August 2000, the veteran sought 
service connection for migraine headaches and cognitive 
impairments.  Those claims were denied, along with claims for 
an increased (compensable) evaluation for a scar on the 
forehead and for a total disability evaluation based on 
individual unemployability (TDIU), by a rating decision 
prepared in July 2002 and issued in August 2002.  In a 
September 2002 rating decision, the veteran was granted TDIU, 
effective in August 2000.  The veteran disagreed with the 
denial of entitlement to service connection for migraines in 
January 2003, but later withdrew that disagreement.  These 
issues are not before the Board on appeal at this time.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran's service-connected bilateral hearing loss 
was manifested by level IV hearing in the right ear and level 
XI hearing in the left ear on VA examination conducted in May 
1977, the only examination of record prior to February 1999.  

3.  The veteran's service-connected bilateral hearing loss, 
from February 1, 1999, is manifested by level VI hearing in 
the right ear and level X or XI hearing in the left ear.
 

CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for bilateral 
hearing loss is not warranted prior to February 1, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.85, Diagnostic Code 6100 (2003); 38 C.F.R. § 4.85 
(1997).

2.  An evaluation in excess of 50 percent for bilateral 
hearing loss is not warranted from February 1, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.85, Diagnostic Code 6100 (2003); 38 C.F.R. § 4.85 
(as in effect prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral hearing loss is more 
severe than the assigned 50 percent evaluation reflects.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist is also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for an increased rating for 
his service-connected bilateral hearing loss was submitted in 
March 1997, prior to the date of enactment of the VCAA.  This 
claim has remained open and pending since then and the VCAA 
is applicable to this claim.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The claim underlying this appeal was submitted several years 
prior to enactment of the VCAA.  However, prior to the VCAA, 
the veteran was advised by a letter issued in May 1997 that 
he should submit or identify any evidence that supported his 
contention that his hearing loss disability had increased in 
severity, and he was requested to identify treating 
providers.  The rating decision prepared in July 1997 and 
issued in August 1997 discussed the evidence.  In December 
1997, the RO provided the veteran with additional information 
about his disability rating, including the combined ratings 
table at 38 C.F.R. § 4.25.  

In December 1997, the RO issued a SOC which included the full 
text of 38 C.F.R. § 4.85 and Tables VI, VIa, and VII, used to 
calculate numeric designations of hearing impairment and to 
assign percentage evaluations.  The SSOC issued in April 1999 
explained the evidence considered in the April 1999 rating 
decision.  

Effective June 10, 1999, the portion of VA's Schedule for 
Rating Disabilities governing evaluation of hearing loss 
disability was revised, and the veteran was notified of the 
revision in a SSOC issued in August 1999.

In January 2004, the RO issued a letter which outlined VA's 
duties to notify and assist the veteran under the VCAA.  This 
letter advised the veteran of the evidence required to 
substantiate his claim, afforded the veteran an opportunity 
to identify or submit evidence, and advised the veteran of 
the period allowed for submission of additional evidence.  In 
May 2004, the RO afforded the veteran an opportunity to 
clarify the claim on appeal and the status of that claim.  

The record reflects that the veteran was afforded several VA 
audiologic examinations, including in 1997, 1999, December 
2001, December 2002, and July 2004. 

A July 2004 SSOC, in addition to listing and discussing the 
evidence, provided the veteran with the text of regulations 
at 38 C.F.R. § 3159, as revised to implement the VCAA.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the initial VCAA notice to the veteran, issued in 
January 2004, addressed such notification, and the July 2004 
SSOC also addressed this notification.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although less than a year has elapsed since the RO first 
advised the claimant of the provisions of the VCAA, appellate 
review is not precluded under these circumstances.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the claim.  He was afforded several VA 
examinations, and the veteran submitted numerous statements 
and items of evidence.  In addition, VA clinical records 
associated with the claims file are voluminous.  

It is noted that the decision of the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, such notification was provided to the veteran 
at least once prior to the initial AOJ decision.  The 
notifications of record clearly advised the appellant to 
identify or submit any relevant evidence, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Adjudication of the claim for an 
increased evaluation may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the increased rating claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  

Factual background

The veteran, who served in World War II, was granted service 
connection for hearing loss disability effective in March 
1946.  A 30 percent evaluation was assigned initially for 
that disability, and that evaluation was increased to 40 
percent in 1948.  That 40 percent evaluation remained in 
effect when the veteran submitted the March 1997 claim for an 
increased evaluation which is now before the Board on appeal.  

In May 1997, VA audiologic examination was conducted.  That 
examination disclosed pure tone average hearing loss (at 
1000, 2000, 3000, and 4000 Hz) of 69 decibels in the right 
ear and 69 decibels in the left ear.  Speech recognition 
ability, using the Maryland CNC word list, was 76 percent in 
the right ear and 34 percent in the left ear.  By a rating 
decision prepared in July 1997 and issued in August 1997, an 
evaluation in excess of 40 percent for hearing loss 
disability was denied.  The RO noted that the veteran's 
hearing loss, evaluated under current regulations, warranted 
only a 30 percent evaluation, not a 40 percent evaluation.  
However, because the 40 percent evaluation had been in effect 
for more than 20 years, the evaluation was protected and 
could not be reduced.

VA audiologic examination was again conducted in February 
1999.  That examination disclosed a pure tone average hearing 
loss (at 1000, 2000, 3000, and 4000 Hz) of 69 decibels in the 
right ear and 80 decibels in the left ear.  Speech 
recognition ability, using the Maryland CNC word list, was 72 
percent in the right ear and 16 percent in the left ear.  The 
veteran's evaluation for hearing loss disability was 
increased to 50 percent.

The veteran's representative requested in July 2001 that the 
veteran be afforded updated VA examination of his hearing.  
VA audiologic examination in December 2001 disclosed pure 
tone average hearing loss (at 1000, 2000, 3000, and 4000 Hz) 
of 71 decibels in the right ear and 75 decibels in the left 
ear.  Speech recognition ability, using the Maryland CNC word 
list, was 70 percent in the right ear and 52 percent in the 
left ear.  By a rating decision issued in August 2002, 
reduction of the evaluation for the veteran's hearing loss 
disability to 40 percent was proposed, but, following the 
veteran's disagreement with that proposal, the RO determined, 
in a September 2002 rating decision, that the 50 percent 
evaluation would remain in effect.

On VA examination conducted in December 2002, the veteran's 
right ear auditory thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
65
70
70
90
LEFT
90
95
85
75
75

Pure tone average hearing loss (at 1000, 2000, 3000, and 4000 
Hz) was 74 decibels in the right ear and 82 decibels in the 
left ear.  Speech recognition ability, using the Maryland CNC 
word list, was 72 percent in the right ear and 32 percent in 
the left ear.  

On VA audiologic examination conducted in July 2004, the 
veteran's auditory thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
45
65
65
70
85
LEFT
85
95
80
75
80

The pure tone average loss (at 1000, 2000, 3000, and 4000 Hz) 
was 71 decibels in the right ear.  In the left ear, the pure 
tone average loss was 82 decibels.  Speech recognition 
ability, using the Maryland CNC word list, was 72 percent in 
the right ear and 36 percent in the left ear.  



Applicable law and regulations

After the veteran submitted the claim underlying this appeal 
in 1997, regulations applicable to hearing loss were revised, 
effective June 10, 1999.  63 Fed. Reg. 25,206 (May 11, 1999).  
However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered and there 
were no changes that would require evaluating this veteran's 
hearing loss in a manner different from that previously used.  
Thus, the revision of the regulations results in no change in 
the evaluation of the veteran's hearing loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, as well as the revised regulation 
applicable from that date, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  Compare 38 C.F.R. § 4.85 
(1997) with 38 C.F.R. § 4.85 (2003).  These results are then 
charted on Table VI and Table VII, 38 C.F.R. § 4.85, as set 
out in the Rating Schedule.  The Tables set out 11 auditory 
acuity levels, and each veteran's hearing loss is classified 
according to these levels.  In order to establish entitlement 
to an increased evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met. 

Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of 38 C.F.R. § 4.86, the version in 
effect prior to June 1999 only provided information regarding 
the fact that the evaluations derived from the Rating 
Schedule were intended to make proper allowance for 
improvement by hearing aids.  Currently, it addresses 
exceptional patterns of hearing loss.  The exceptional 
patterns addressed in that section are when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
In this case, the veteran's hearing loss falls into this 
exceptional pattern.  Therefore, the Board must consider 
whether the veteran would be entitled to an evaluation in 
excess of 50 percent for hearing loss disability, from June 
10, 1999, under the regulations as revised.


Analysis, evaluation prior to February 1, 1999

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, using the 
results of a May 1997 VA examination, disclosed a word 
recognition score in the left ear of 76 percent in the right 
ear and 34 percent in the left ear, and hearing loss of 69 
decibels in each ear.  Those findings result in a numerical 
designation of IV for the right ear, and a level XI numerical 
designation for the left ear.  That combination of numerical 
designations, in turn, computes to a 30 percent evaluation 
under Table VII.  The Board has considered Table VIa, as 
specified in 38 C.F.R. § 4.85(c), since the veteran's hearing 
thresholds, as used to determine the 4-frequency average, 
were above 50 decibels, but use of Table VIa does no result 
in an evaluation in excess of 40 percent.

As noted above, the evaluation warranted, based on the May 
1997 examination, a 30 percent evaluation, was less than the 
40 percent evaluation in effect.  Because that 40 percent 
evaluation had been in effect for more than 20 years, that 
evaluation was protected, and could not be reduced.  
Therefore, the veteran's evaluation for hearing loss 
disability, prior to February 1, 1999, remained at 40 
percent.  

The Board has considered whether there is any other evidence 
of record from the time of the veteran's March 1997 
submission of the claim for an increased evaluation prior to 
February 1, 1999, which might be more favorable to the 
veteran than the May 1997 VA audiometric examination.  A 
December 1997 audiometric examination is of record, but that 
examination report does not include word recognition scores, 
and cannot serve as a basis for increasing the veteran's 
hearing loss disability evaluation.

An October 1998 private audiometric examination discloses a 
pure-tone hearing loss of 68 decibels in the right ear and of 
81 decibels in the left ear, with speech discrimination 
scores of 52 percent and 44 percent.  However, the report 
does not indicate what type of examination was used to 
determine the speech recognition score, so it is not clear 
whether the Maryland CNC word recognition test was used, as 
required by VA regulations.  Thus, the results of this 
audiometric examination cannot service as a basis for 
determining the appropriate evaluation. 

As there is no evidence from which an increase in the 
severity of hearing loss disability is factually 
ascertainable prior to February 1, 1999, the evidence is not 
in equipoise to warrant a more favorable result based on 
resolution of reasonable doubt.  38 U.S.C.A. § 5107(b).  An 
evaluation in excess of 40 percent is not warranted prior to 
February 1, 1999.

Analysis, evaluation from February 1, 1999

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, using 
either the results of the December 2002 VA examination or the 
July 2004 VA examination, results in a determination under 
Table VI of 38 C.F.R. § 4.85 that the veteran has a level VI 
hearing loss in the right (better) ear, and a level X hearing 
loss in the left (poorer) ear.  As a level VI hearing loss in 
the better ear and a level X hearing loss in the poorer ear 
warrants a 50 percent evaluation, but no higher, under Table 
VII, the evidence is against a higher evaluation during any 
portion of the appeal period.  

The numerical evaluation specified in 38 C.F.R. § 4.86, using 
Table VIa, results in a less favorable result for the 
veteran, assignment of Level VI and level VII, and Table VIa 
has not been applied.

The Board notes that results of a February 1999 VA 
examination disclosed a word recognition score in the left 
ear of 16 percent, a result substantially below other 
measured word recognition scores.  Because the results of the 
February 1999 VA audiometric examination would be the results 
most favorable to the veteran, the Board has considered 
whether use of those results would warrant an evaluation in 
excess of 50 percent.  However, using those results, the 69 
decibel hearing loss and 72 percent word recognition in the 
right ear results in a numerical designation of IV for the 
right ear, and the 80-decibel hearing loss, together with the 
16 percent word recognition score results in a level XI 
numerical designation for the left ear.  That combination of 
numerical designations, in turn, computes to a 30 percent 
evaluation under Table VIII, and is therefore less favorable 
to the veteran than the current evaluation based on results 
of VA examinations conducted in 2002 and 2004.  

There is no evidence which favors an evaluation in excess of 
50 percent for hearing loss disability from February 1, 1999, 
and the evidence is not in equipoise to warrant a more 
favorable result based on resolution of reasonable doubt.  
38 U.S.C.A. § 5107(b).  The veteran's appeal for an increased 
evaluation in excess of 50 percent for service-connected 
hearing loss must be denied.


ORDER

The appeal for an evaluation in excess of 40 percent for 
service-connected bilateral hearing loss prior to February 1, 
1999 is denied.

The appeal for an evaluation in excess of 50 percent for 
service-connected bilateral hearing loss from February 1, 
1999 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


